IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-91,285-01


                     EX PARTE JEREMY AUSTIN CARROLL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 9954 IN THE 411TH DISTRICT COURT
                             FROM TRINITY COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of improper relationship between educator and student and

indecency with a child and sentenced to twenty years’ imprisonment on each charge. The Sixth

Court of Appeals affirmed his conviction. Carroll v. State, No. 06-18-00052-CR (Tex, App. —

Texarkana Oct. 31,2018). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that trial counsel was ineffective by failing to seek suppression of the

digital contents of his cell phone, failing to challenge admission of Applicant’s pre-test admissions

to a polygraph examiner, and failing to challenge the trial court’s bias and arbitrary refusal to
                                                                                                       2

consider Applicant’s mitigating evidence. Applicant has alleged facts that, if true, might entitle him

to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         August 19, 2020
Do not publish